United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3107
                        ___________________________

                                   William E. Fry

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                                 Parcelite Solutions

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 11, 2013
                               Filed: April 24, 2013
                                  [Unpublished]
                                 ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      William Fry appeals the district court’s1 grant of summary judgment to
Parcelite Solutions (Parcelite), his former employer, in his action claiming he was

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
discharged in violation of the Family Medical Leave Act (FMLA) and the Americans
with Disabilities Act (ADA). We hold that summary judgment was proper. See
Glascock v. Linn Cnty. Emergency Med., PC, 698 F.3d 695, 697 (8th Cir. 2012) (de
novo standard of review). Even if Fry showed a prima facie case for his FMLA and
ADA claims, see Bosley v. Cargill Meat Solutions Corp., 705 F.3d 777, 783-84 (8th
Cir. 2013) (absent direct evidence, FMLA retaliation claims are analyzed under
framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973));
Otto v. City of Victoria, 685 F.3d 755, 758 (8th Cir. 2012) (same for ADA claim),
Parcelite proffered a legitimate, nondiscriminatory reason for Fry’s discharge: after
conducting an investigation based on an internal complaint, it determined that Fry had
violated its policy prohibiting sexual harassment, see Wheeler v. Aventis Pharms.,
360 F.3d 853, 858 (8th Cir. 2004) (violation of sexual-harassment policy can be
nondiscriminatory basis for termination). We conclude that the undisputed evidence
reveals no triable issue of fact as to whether the proffered reason was pretextual. See,
e.g., Ryan v. Capital Contractors, Inc., 679 F.3d 772, 776-77 (8th Cir. 2012) (under
McDonnell Douglas framework, once employer proffers legitimate reason for its
action, plaintiff must show that reason was pretext for unlawful discrimination).

       Further, Parcelite did not interfere with Fry’s FMLA rights by discharging
him--while he was on medical leave--for the reason it stated, see Throneberry v.
McGehee Desha Cnty. Hosp., 403 F.3d 972, 980 (8th Cir. 2005) (employer does not
interfere with FMLA rights merely by terminating employee for legitimate reason,
such as harassment of another employee); and the district court did not abuse its
discretion by denying Fry’s motions for counsel, see Plummer v. Grimes, 87 F.3d
1032, 1033 (8th Cir. 1996) (standard of review). As to Fry’s new allegations and
claims on appeal, we decline to address them. See Stone v. Harry, 364 F.3d 912, 914
(8th Cir. 2004).




                                          -2-
     Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
We deny Fry’s pending motion.
                    ______________________________




                                        -3-